Citation Nr: 1735997	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-25 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a heart condition, to include arteriosclerotic heart disease, coronary artery disease (CAD), and residuals of myocardial infarction and implanted cardioverter-defibrillator (ICD), to include as secondary to a heart condition.

3. Entitlement to service connection for sudden death syndrome, to include as secondary to a heart condition.

4. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a heart condition.

5. Entitlement to service connection for dizziness/vertigo, to include as secondary to a heart condition.

6. Entitlement to service connection for memory loss, to include as secondary to a heart condition.

7. Entitlement to service connection for emphysema.

8. Entitlement to service connection for a right shoulder condition, to include a cervical spine condition.

9. Entitlement to service connection for a lower back condition.

10. Entitlement to service connection for a skin condition, to include nevus and dermatitis.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1993 with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for the ten claims listed above.

The Board has recharacterized the acquired psychiatric, heart, right shoulder, and skin conditions claimed by the Veteran in order to more fully account for the diagnoses received by the Veteran in his various examinations and other medical records.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that veterans are seeking service connection for symptoms and that claims are not limited to particular diagnoses recited by veterans in their filings).

In May 2017, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. At the May 2017 hearing, the Veteran sought, and was granted, a 60-day abeyance period for the submission of additional evidence. 38 C.F.R. § 20.709 (2016).  In July 2017 and August 2017, additional evidence was received from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the medical opinions as to the etiology of the Veteran's conditions are not adequate to decide the claims on appeal.

With respect to the acquired psychiatric disorder, the Board has recharacterized this claim as previously described.  The Veteran underwent a private mental health examination in December 2016.  At that time, the Veteran was diagnosed with PTSD.  In that examination, the Veteran recounted a traumatic experience of seeing one of his fellow soldiers killed when a tank rolled over and crushed the soldier.  Consequently, a remand is necessary to assist the Veteran in verifying his claimed stressor.
Remand is also necessary to afford the Veteran an adequate VA examination with respect to his claim for an acquired psychiatric disorder.  In this regard, the Veteran was previously afforded a VA examination in January 2011.  Although an anxiety disorder was diagnosed, it was the examiner's opinion that it was not due to the Veteran's military service.  As rationale, the examiner stated that the Veteran reported the onset of his anxiety symptoms as occurring after he was forced to stop working due to his heart problems in 2009.  However, elsewhere in the VA examination report, it was noted that the Veteran had reported having had issues with anxiety "since his discharge from the military; however, these symptoms were manageable due to the fact that he was working . . . the symptoms became more pronounced in 2009 after he stopped working due to ongoing heart problems."  Such a statement indicates that the Veteran's anxiety symptoms began prior to his heart problems in 2009, and not that they had their onset in 2009, as stated in the rationale for the examiner's negative nexus opinion.  At the May 2017 hearing, the Veteran also testified that his anxiety symptoms began in service although he did not recognize it at the time.  Finally, the January 2011 VA examiner indicated he did not review the Veteran's service treatment records prior to rendering his medical opinion.  In light of these inadequacies, another VA examination is warranted.

With respect to the Veteran's heart, OSA, dizziness/vertigo claims, the Veteran received a VA examination and opinion in January 2011 regarding whether these conditions were or were not attributable to a known clinical diagnosis for the purposes of compensation for disabilities occurring in Persian Gulf Veterans.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016).  While these opinions do address the potential applicability of the presumption for service connection for disabilities occurring in Persian Gulf Veterans, these opinions do not address whether the Veteran is entitled to service connection on a direct basis.  The Veteran's private cardiologist has provided opinions addressing a direct relationship between the Veteran's conditions and his service.  However, the rationales provided for those opinions are not sufficient to guide the Board in adjudicating these claims because those rationales are expressed in equivocal language.  See July 2017 letter (stating e.g. "stress can be a contributing factor for coronary artery disease;" "[Scientists have] noticed a relationship between CAD and stress in a person's life - which [the Veteran] may have been exposed").  Precedential cases state that opinions expressed in such equivocal language are not sufficient to establish a nexus for the purposes of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Consequently, the Board finds that an additional opinion addressing the issue of direct service connection irrespective of the applicability of any presumptions is necessary before proceeding to an adjudication in this case. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the issues of service connection for sudden death syndrome, OSA, dizziness/vertigo, memory loss, and an acquired psychiatric disorder are inextricably intertwined with the Veteran's heart condition.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Here, the Veteran has either expressly claimed, or the medical evidence of record has otherwise indicated, that these claims are connected to the Veteran's heart condition. (See January 2011 VA examination; January 2011 VA mental health examination, and April 2017 brief of the Veteran's representative).  Consequently, the Board finds that it would be inappropriate to render a decision on any one of these claims without rendering a decision on the heart condition.

The January 2011 VA examination addressed the Veteran's emphysema claim with regard to the presumption for disabilities occurring in Persian Gulf Veterans, and an opinion addressing service connection on a direct basis is necessary for the same reasons as the opinions previously described.  Combee, 34 F.3d 1039.

The Board has also recharacterized the Veteran's claim for a right shoulder condition as described in the introduction.  VA treatment records from October and December of 2010 indicate that the Veteran's right shoulder pain was radicular pain from the Veteran's cervical spine.  Relevant to both the shoulder (and cervical spine) and lower back claims, the Veteran testified that his duties as a member of a tank crew required him to lift or catch heavy objects.  No record of injury for these events appears in the Veteran's claims file, but the Veteran testified that it was not possible to seek medical treatment because his unit was in the field.
Finally, with respect to the Veteran's claim for a skin condition, and several other conditions, the Veteran's arguments or the record has suggested the possibility of a link between the Veteran's conditions and specific conditions or instances where the Veteran sought treatment during his service.  Consequently, an addendum opinion is also necessary to address those issues as well. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1. In the Veteran's private mental health compensation and pension examination conducted in December 2016 and received by VA in April 2017, the Veteran asserted an in-service stressor - witnessing the death of another soldier in his unit who was run over by a tank.  Undertake the necessary efforts to verify the stressor reported by the Veteran.

2. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file.

3.  After the above records development is completed, arrange for an addendum opinion regarding the Veteran's service connection claims for his heart, sudden death, OSA, emphysema, right shoulder/cervical spine, lower back, and skin condition claims from an appropriate examiner.

If the examiner determines that he or she is unable to provide an adequate opinion without an examination, the Veteran should be scheduled for an appropriate examination or examinations.  A complete rationale should be provided for each opinion given.  In the opinions requested below, the examiner's attention is sometimes directed to particular evidence or incidents identified by the Veteran or the Board as potentially relevant that were not addressed in a previous opinion.  In addition to the evidence or incidents to which attention is called, the examiner should discuss any evidence or incidents that the examiner believes is relevant to providing a thorough rationale for the opinions given.

a) With regard to service connection for the Veteran's heart condition the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition was incurred in, or caused or aggravated by the Veteran's service.

In providing this opinion, the examiner should specifically consider and discuss the July 2017 letter from the Veteran's treating cardiologist.

b) With regard to service connection for the Veteran's sudden death syndrome, the examiner should discuss whether the Veteran's claimed sudden cardiac death syndrome is identifiable with the sudden cardiac death described in the Veteran's medical records from July 2003, the Veteran's episodes of syncope (as asserted by the Veteran's representative), both, or any other condition or symptom discussed in the Veteran's medical records.  The examiner should also discuss the relationship, if any, between the Veteran's sudden death syndrome and the Veteran's heart condition.  In particular, the examiner is requested to provide an explanation as to whether sudden death syndrome is a disease or condition that is secondary to the Veteran's heart condition (and if so, whether it is an acute condition that has since resolved, an acute condition with residual effects, or a chronic and ongoing condition) or a symptom of the Veteran's heart condition.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sudden death syndrome was incurred in service, or caused or aggravated by the Veteran's service or his heart condition.

c) With regard to service connection for OSA, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA was incurred in service, or caused or aggravated by the Veteran's service or the Veteran's heart condition.  In particular, the examiner's attention is called to the November 1985 service treatment record documenting the Veteran's complaint of feeling "run down."

d) With regard to service connection for emphysema, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's emphysema was incurred in service, or caused or aggravated by the Veteran's service.  In particular, the examiner's attention is directed to the Veteran's service treatment records from August 1983, August 1985, and August 1989 documenting respiratory infections.

e) With regard to service connection for a right shoulder or cervical spine condition, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in, or caused or aggravated by the Veteran's service.  In particular, the examiner's attention is directed to a November 1985 service treatment record documenting joint pain, swelling, and discomfort, including the Veteran's shoulder as well as the Veteran's testimony discussing that his duties sometimes required him to lift or catch heavy items.

f) With regard to service connection for a lower back condition, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in, or caused or aggravated by service.  In particular, the examiner's attention is called to the Veteran's testimony discussing that his duties sometimes required him to lift or catch heavy items.

g) With regard to service connection for a skin condition, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in, or caused or aggravated by service.  In particular, the examiner's attention is called to service treatment records from December 1984, April 1987, May 1989, and November 1989 documenting a rash, the excision of a nevus from the Veteran, a boil, and a sore, respectively.

4. After the above records development is completed, arrange for the Veteran to be afforded an examination by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)?

In addressing this question, the examiner should discuss specifically the psychiatric diagnoses already of record (to include PTSD and anxiety disorder), and whether he or she disagrees with those past diagnoses.

b) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

c) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), caused or aggravated by the Veteran's heart disability.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

